IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-10-00268-CV
 
In re
Gerald Hayes
 
 

Original Proceeding
 

MEMORANDUM  Opinion





 
            Gerald Hayes, an inmate, filed a
petition for writ of mandamus.  There are procedural problems with the
petition, but we use Rule 2 to look beyond those problems and deny the
petition.  See Tex. R. App. P.
2.
            Further, absent a specific exemption,
the Clerk of the Court must collect filing fees at the time a document is
presented for filing.  Tex. R. App. P.
12.1(b); Appendix to Tex. R. App. P., Order Regarding Fees
(Amended Aug. 28, 2007, eff. Sept. 1, 2007).  See also Tex. R. App. P. 5; 10th
Tex. App. (Waco) Loc. R. 5; Tex.
Gov’t Code Ann. § 51.207(b); § 51.941(a) (Vernon 2005); and § 51.208 (Vernon Supp. 2009).  Under these circumstances, we suspend the rule and order the Clerk to
write off all unpaid filing fees in this case.  Tex. R. App. P. 2.  The write-off of the fees from the
accounts receivable of the Court in no way eliminates or reduces the fees owed
by Hayes.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Petition
denied
Opinion
delivered and filed July 28, 2010
[OT06]